Title: To Thomas Jefferson from Nicolas Gouin Dufief, 9 November 1802
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            à Philadelphie, ce 9 de Novembre, 1802
          
          Il y a près de deux ans que j’eus l’honneur de vous entretenir de mon travail sur la vraie & unique methode d’enseigner les langues, que je crois avoir découverte—Je vous priais de vouloir bien être mon juge, touchant la maniere dont J’ai traité un sujet, toujours digne de l’attention du Philosophe, par l’influence qu’ont les Langues sur notre faculté de Penser, laquelle pour parler le langage de Condillac & d’Euler, n’existe que par elles—
          Encouragé par l’idée que vous ne me refusiez pas cette faveur inestimable, J’ai redoublé d’attention et d’efforts, & J’ai amené mon ouvrage au point d’être entierement terminé, à l’exception, cependant, de quelques pages qui me restent encore à ecrire pour la seconde Section, la plus importante dans l’ordre des choses, mais heureusement la moins difficile à manier—
          Afin de vous mettre en état de prononcer sur le plan de l’ouvrage, j’ai pensé que je devais vous envoyer mon discours Préliminaire, où il est developpé et analysé dans le plus grand détail. Vous connaîtrez ma manière d’écrire par le premier Chapitre que j’y ai joint—Il est intitulé Conversation, ainsi que les suivans, pour de petites raisons de Nouveauté & d’intérêt. Vous vous formerez aussi une idée des Vocabulaires de la seconde Section, par celui que je vous envoye; c’est un des plus Importans, puis qu’il a rapport aux mots servant de Lieu & de complément de sens entre les autres parties du Discours—
          J’aurais bien désiré vous envoyer plusieurs autres de mes conversations, mais il aurait fallu pour cela vous faire passer tout l’ouvrage, qui sera encore entre les mains du Copiste, pendant un mois—
          Je m’abstiendrai, comme il convient, de faire aucune reflexion sur ma méthode; je me bornerai à observer qu’elle ne saurait être adoptée sans faire une revolution complète dans l’Education qui ne consiste presque uniquement qu’à aprendre des Langues mortes ou Vivantes. Il me faudrait avant qu’elle ait le moindre succès, soutenir une longue lutte avec tous les Pédans des Collèges & des Ecoles, qui par leurs clameurs pourraient réussir à prévenir le Public contre l’ouvrage & peut-être contre l’auteur lui même en l’accusant, par exemple, de matérialisme, à cause du titre qu’il a choisi—
          Cette Reflexion m’a Suggeré l’idée de faire Imprimer ma methode, par souscription. J’ai adopté, sauf un meilleur, le plan suivant Que je prends la liberté de vous Communiquer.
          Afin de mettre les Souscripteurs en état de la juger par eux-mêmes, Je me propose de publier conjointement avec le Prospectus, Le dis. Prel & d’y Joindre un échantillon de ma maniere de traiter ce qu’il y a de plus abstrait en Grammaire, Comme l’origine des Genres, des adjectives, des noms Abstraits; le tout formera une brochure d’environ 45. Pages, 8vo. Je la ferai porter chez les Citoyens de Philadelphie & des autres villes des Etats-Unis, qui sont le plus en possession de l’estime publique. Quelques Jours après on les priera de la remettre, (conformément à l’avis qui sera en tête,) à celui qui sera chargé de recueillir la souscription de ceux que l’ouvrage aura intéressés; elle sera de deux dollars & demie par Exemplaire, d’environ 5 à 600 Pages in 8vo. imprimé correctement sur Beau papier.
          Rien ne serait plus propre à me concilier les suffrages du Public que votre approbation, en cas que vous en jugiez l’ouvrage digne. Si J’avais l’avantage de l’obtenir Je ne ferais rien Imprimer de la Brochure (excepté ce que vous en auriez lu) sans vous le Communiquer auparavant—
          Le moment que je regarde comme le plus propice pour ouvrir la Souscription, est le Commencement de decembre, époque ou se rendront à Philadelphie les Libraires des Etats-Unis, mes Confrères pour assister à la Foire littéraire. Je vous serais donc bien obligé de me renvoyer le Dis. Pre. &ca dès que vous aurez eu la bonté de le Parcourir—
          
          Le Libraire de Paris que j’ai chargé de remplir ma demande de livres, oû les vôtres étaient compris & particulièrement recommandés, a reçu mon Catalogue, & comme j’ai apris de Mr. Tarascon, Negociant de cette ville, qu’il avait touché le montant de la lettre de Change que je lui avais fait passer en payment à cet effet je me plais à croire qu’ils vont bientôt arriver—
          Mr Duane, m’a témoigné quelque désir d’acheter environ 2000. Volumes qui me restent de la Bibliotheque du Dr. Franklin; il se trouve parmi ces livres plusieurs manuscripts, & quelques ouvrages apostillés de la propre main du Dr. Si ce Monsieur ne faisait pas cette acquisition que Je lui faciliterai en les evaluant au plus bas prix possible, & que vous desiriez parcourir le Nouveau Catalogue que je viens de dresser, je vous l’enverrai dès que vous me l’ordonnerez—
          Il me serait, peut-être utile de lire un Ouvrage dont Garat, fait mention dans un Mercure de France; il est intitulé Essai Synthétique sur l’origine & la formation des Langues.
          S’il était dans votre belle & nombreuse Bibliothèque, & qu’il fût possible de le faire venir à Washington; en me l’envoyant de là à Philadelphie, oû Je ne le Garderais que quelques Jours, vous me rendriez un service pour lequel J’aurais une reconnaissance eternelle—
          Recevez avec votre bonté accoutumée, les assurances de ma profonde Estime & de mon respectueux devouëment
          
            N. G. Dufief

          
         
          EDITORS’ TRANSLATION
          
            Sir,
            Philadelphia, 9 Nov. 1802
          
          Almost two years ago, I had the honor of talking to you about the true and unique method of language teaching that I believe I have discovered. I asked you to be kind enough to judge how I treat a subject that has always merited philosophers’ attention, given the influence of language on our capacity to think, since, to borrow the terminology of Condillac and Euler, thought does not exist without language.
          Encouraged by the knowledge that you did not refuse this inestimable favor, I redoubled my focus and efforts, and have now completed the work, except for a few pages in the second section, which is the most important one but, fortunately, the least difficult to deal with.
          As background for judging the work as a whole, I felt I should send you the “Preliminary Discourse,” where it is outlined and analyzed in the greatest detail. I am also enclosing the first chapter, which will give you a sense of my style. It is entitled “Conversation,” as are subsequent ones, for minor reasons of novelty and interest. This chapter will give you an idea of the language of the second section. It is one of the most important since it concerns the words where other parts of speech come together and acquire meaning.
          
          I would have liked to send you several other of my “conversations,” but that would have meant sending the entire work, which will be in the hands of the copyist for another month.
          I will refrain, as is fitting, from offering any commentary on my method, and limit myself to observing that this method could not be adopted without a complete revolution in education, which consists almost entirely in learning dead or living languages. Before my method can achieve the slightest success, I would have to undertake a long battle with all the pedants in primary and secondary schools whose protests could warn the public against the work and perhaps against the author himself, by accusing him, for example, of materialism, because of the title he chose.
          This prospect prompts me to adopt the subscription method of publishing my work. Barring a better plan, I have adopted the following one, which I take the liberty of communicating to you.
          To allow subscribers to form their own opinions, I propose to publish a brochure of approximately 45 pages, octavo, containing the prospectus, the preliminary discourse, and a sample of my method for treating the most abstract aspects of grammar, such as the origin of genders, adjectives, and abstract nouns. I will take the brochure to the most respected citizens of Philadelphia and other cities in the United States. A few days later, they will be invited to return the brochure (according to the notice printed on its cover) to the person charged with soliciting subscriptions. Subscription will be two dollars and fifty cents for a volume of 500–600 pages, octavo, fittingly printed on fine paper.
          Nothing would be more valuable for gaining public support than your approval, if you judge the work worthy. Should I have the good fortune of deserving your approval, I would not publish anything in the brochure without first sending it to you (except for what you have already read).
          Early December seems to me the most propitious time to launch subscriptions, since this is the season when my fellow booksellers gather in Philadelphia for the book fair. I would thus be very grateful if you could return the “Preliminary Discourse” and the rest as soon as you have been kind enough to read them.
          The Paris bookseller from whom I ordered books, including and with special emphasis on your order, has received my catalogue. Mr. Tarascon, a merchant there, informs me that the bookseller received my payment by bill of exchange, so I am confident the books will arrive soon.
          Mr. Duane expressed a desire to purchase the approximately 2000 remaining volumes from Dr. Franklin’s library that I still possess. Among them are several manuscripts and some works annotated in the Doctor’s hand. I will facilitate the purchase by evaluating them at the lowest possible price, but if Mr. Duane does not acquire them, and if you wish to consult my new catalogue, I will send it to you immediately upon request.
          It might be useful for me to read a work that Garat mentions in the Mercure de France, entitled Synthetic Essay on the Origin and Formation of Languages. If this book figures in your large, beautiful library, I would be eternally grateful if you could send it to Washington and from there to Philadelphia, where I would keep it only a few days.
          Receive, with your customary goodness, the assurance of my high esteem and respectful devotion.
          
            N. G.Dufief
          
         